Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to amendment filed on 1/28/2022. With the amendment, Applicants submitted a petition to revive after abandonment (which was granted on 4/4/22), and Applicant amended the claims. Claims 1-16,18-20 remain pending.

Response to Arguments
Applicant’s arguments, filed 1/28/22, have been fully considered but are partially persuasive.  
Applicants arguments in regards to the 112b rejection are persuasive and therefore the previous 112b rejection is withdrawn.
Applicants arguments in regards to the 103 rejections are not persuasive.
On the second half of page 8 of remarks, Applicant argues that Ortega and Konstantinou are “completely silent with regard to task queues and therefore cannot possibly disclose operating a selected queue of an orchestration system based upon updated availability information associated with each network resource of the computer network.”
In reply, Firstly, neither Ortega nor Konstantinou were relied upon to teach task queues and therefore this argument is moot. Secondly Aguilar was relied upon to teach a queue and its related limitations, see the below response and the below rejection.

On page 9 of remarks Applicant argues that Aguilar “does not appear to adjust operation of the selected queue based on updated availability information associated with each network resource of the computer network.”
In reply, it is noted that the features upon which applicant relies (i.e., “adjust operation”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is unclear what Applicant means to “adjust operation of the selected queue…” since the claim does not recite the word “adjust”. If Applicant means to manage the queue then this is taught by Aguilar since Aguilar teaches task management, and discloses a task queue used for managing/allocating tasks to idle processors (see Aguilar, at least paragraph 29 lines 1-8 and paragraph 31) and for tracking task execution and results (see Aguilar, at least paragraph 35 lines 8-11 and paragraph 36).
On page 9 of remarks Applicant further argues that Aguilar “does not disclose operating the selected queue of the orchestration system based upon updated availability information associated with each network resource of the computer network.”
In reply, Aguilar teaches that when a processor becomes idle, then a task is fetched from the task queue and sent to the idle processor (see Aguilar, at least paragraph 32). Accordingly the task queue of Aguilar is operated/managed based upon availability information (i.e. idle status) associated with the resource (i.e. processor) (also see Aguilar, at least paragraph 42). This properly maps to the claim language, and Applicant has not specifically pointed out how the language of the claims patentably distinguishes them from the Aguilar reference. 
The currently amended claims are seen to be in the same scope of the previous claims in the application that were prior to the entry of the submission under 37 CFR 1.114. This is because based upon the broadest reasonable interpretation, the “receiving and processing one or more jobs from an orchestration system” are the same function as operating the queue of the orchestration system, since the jobs are assumed to be from the queue. Aguilar teaches this as shown in the response above, and in the rejection below. These current claims could have been finally rejected on the grounds and art of record in the next Office action if it was entered in the application prior to entry under 37 CFR 1.114. Accordingly, the rejection is maintained, and this action is made Final even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ortega et al (US Publication 20190042328) in view of Konstantinou (US Publication 20190075059) in further view of Aguilar et al (US Publication 20050125793).
In reference to claim 1, Ortega teaches a method for utilizing idle network resources in a computer network, including a network resource allocation server for managing access to one or more network resources of the computer network and being enabled to operate as a resource manager for at least one instance of network resource allocation software (see at least paragraphs 34-35), comprising: 
determining a status of one or more network resources of the computer network (see at least paragraph 46, which teaches discovering available capabilities); 
identifying a at least one network resource (see at least paragraph 50 lines 1-4 & 13-18, which teaches identifying an available target);
receiving and processing one or more jobs and related metadata at the selected network resource (see at least paragraph 51 lines 7-10 & 14-17 and paragraph 52 lines 7-13, which teaches transmitting and executing the workload, and at least paragraph 22 which teaches workload definitions); and
creating at least one output file from the processed jobs and related metadata via the selected network resource (see at least paragraph 51 lines 11-20 and paragraph 66 lines 4-8, which teaches creating a result of executing the workload),
wherein the network resource allocation server is in communication with an orchestration system and manages a selected queue of the orchestration system (see at least paragraphs 23 & 42, which teaches a device in communication with a source workload orchestrator for managing the workloads to be transmitted and executed to target workload orchestrator).
Ortega fails to explicitly teach determining an idle status of the resources. However, Konstantinou teaches managing network resources, and discloses discovering suitable idle resources for servicing a request (see Konstantinou, at least paragraph 38). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Ortega based on the teachings of Konstantinou for the purpose of utilizing idle resources which enhances and improves overall performance of request/job execution (see Konstantinou, at least paragraph 10).
Ortega has been shown to teach the limitations regarding network resource allocation server in communication with orchestration system, for managing one or more jobs and related metadata via resource allocation software and for allocating the jobs to available devices (see above rejections including paragraphs 50-52 of Ortega). Ortega fails to explicitly teach a queue within the orchestration system which is used for resource allocation, and fails to explicitly teach operating the selected queue of the orchestration system based upon updated availability information associated with each network resource of the computer network. However, Aguilar teaches task management, and discloses a task queue used for scheduling/allocating tasks to idle processors (see Aguilar, at least paragraph 29 lines 1-8 and paragraph 31) and for tracking task execution and results (see Aguilar, at least paragraph 35 lines 8-11 and paragraph 36). Aguilar teaches that when a processor becomes idle, then a task is fetched from the task queue and sent to the idle processor (see Aguilar, at least paragraph 32). Accordingly the task queue of Aguilar is operated/managed based upon availability information (i.e. idle status) associated with the resource (i.e. processor). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Ortega based on the teachings of Aguilar for the purpose of utilizing a queue which enhances the scheduling and management of tasks when allocating those tasks to resources for execution.
In reference to claim 2, Ortega teaches instructions and SDK for performing the resource management, see at least paragraphs 23,27.
In reference to claim 3, Ortega teaches managing the jobs received by the orchestrator on the device, see at least paragraph 59 and paragraph 103 line 5.
In reference to claim 4, Ortega teaches response (files) including return values, see at least paragraph 95.
In reference to claim 5, Ortega teaches processing the responses, see at least paragraph 95 lines 7-18.
In reference to claim 6, Ortega teaches receiving from the orchestrator, see at least paragraphs 59,75.
In reference to claim 7, Ortega teaches transmitting the response, see at least paragraph 95.
In reference to claim 8, Ortega teaches determining available capabilities, see at least paragraph 102.
In reference to claim 9, Ortega teaches the claim limitations, see at least paragraphs 69,92.
In reference to claim 10, Ortega teaches the claim limitations, see at least paragraph 50.
Claims 11-16 are slight variations of the rejected claims 1-10 above, and are therefore rejected based on the same rationale. It is noted that Ortega teaches a source workload orchestrator of device 150, manages and distributes workloads to target workload orchestrators on other devices (like device 105), see Paragraph 42 lines 6-11. Device 150 of Ortega acts as a server which manages the resources of other networked devices. 
In reference to claim 18, Aguilar teaches a selected queue for resource allocation, see Aguilar at least paragraphs 28-29.
In reference to claim 19, Aguilar teaches providing task metadata via the selected queue for resource allocation, see Aguilar at least paragraphs 30-31.
In reference to claim 20, Aguilar teaches providing updated idle status information via the queue thus enabling proper queue operation, see Aguilar at least paragraphs 32,42.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.
In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See previous Forms 892.
Contact & Status
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ramy M Osman/
Primary Examiner, Art Unit 2457
April 28, 2022